EXHIBIT 10.4
 

 
SECURED PROMISSORY NOTE
 

 
 
$125,000
November _, 2008


 
Due June 30, 2010
 
FOR VALUE RECEIVED, the undersigned, 301 PRODUCTIONS, INC., a California
corporation ("Borrower"), promises to pay to the order of the ALFRED J. FERRO
TRUST ("Lender"), the principal sum of ONE HUNDRED TWENTY FIVE THOUSAND AND
00/100 Dollars ($125,000.00). Such total principal sum hereunder shall be due
and payable in full, together with all accrued interest thereon, on June 30,
2010. Borrower's obligations and liabilities to Lender under this Note shall be
defined and referred to herein as "Borrower's Liabilities."
 
The unpaid principal balance of Borrower's Liabilities hereunder shall bear
interest from the date of disbursement until June 30, 2010 at the rate of ten
percent (10%) per annum (computed on the basis of a 360 day year and actual days
elapsed). The unpaid principal balance of Borrower's Liabilities due hereunder
shall bear interest from June 30, 2010 until paid at the rate of eighteen
percent (18%) per annum (computed on the basis of a 360 day year and actual days
elapsed).
 
Any deposits or other sums at any time credited by or payable or due from Lender
to Borrower, or any monies, cash, cash equivalents, securities, instruments,
documents or other assets of Borrower in the possession or control of Lender or
its bailee for any purpose, may be reduced to cash and applied by Lender to or
setoff by Lender against Borrower's Liabilities.
 
The debt evidenced by this Note is secured by a lien on the Collateral granted
to Lender pursuant to a Security Agreement of even date herewith by and among
Borrower, National Lampoon, Inc. ("NL") and Lender (the "Security Agreement"),
and pursuant to any other agreement, document or instrument delivered to Lender
by or on behalf of Borrower.
 
Borrower warrants and represents to Lender that Borrower shall use the proceeds
represented by this Note solely for proper business purposes in accordance with
the Security Agreement and consistently with all applicable laws and statutes.
 
Borrower may prepay all or any portion of Borrower's Liabilities hereunder
without prepayment penalty.
 
The occurrence of any one of the following events shall constitute a default by
the Borrower ("Event of Default") under this Note: (a) if Borrower fails to pay
any scheduled principal or interest payment or fails to pay any other of
Borrower's Liabilities when due and payable or declared due and payable (whether
by scheduled maturity, required payment, acceleration, demand or otherwise); (b)
if Borrower fails or neglects to perform, keep or observe any term, provision,
condition, covenant, warranty or representation contained in this Note or the
Security Agreement; (c) occurrence of a default or Event of Default under any
other agreement heretofore, now or at any time hereafter delivered by or on
behalf of Borrower to Lender; (d) if the Collateral or any other of Borrower's
assets are attached, seized, subjected to a writ, or are levied upon or become
subject to any lien or come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors; (e) if a notice of lien,
levy or assessment is filed of record or given to Borrower with respect to all
or any of Borrower's assets by any federal, state, or local department or
agency; (f) if a petition under Title 11 of the United States Code or any
similar law or regulation is filed by or against Borrower or NL, if Borrower or
NL shall make an assignment for the benefit of creditors, if any case or
proceeding is filed by or against Borrower or NL for its dissolution or
liquidation,
 
Page 1 of 3

--------------------------------------------------------------------------------


 
or if Borrower or NL is enjoined, restrained or in any way prevented by court
order from conducting all or any material part of its business affairs; (g) the
dissolution of Borrower or NL, or the appointment of a conservator for all or
any portion of Borrower's assets or the Collateral; (h) if a contribution
failure occurs with respect to any pension plan maintained by Borrower or any
corporation, trade or business that is, along with Borrower, a member of a
controlled group of corporations or controlled group of trades or businesses (as
described in Sections 414(b) and (c) of the Internal Revenue Code of 1986 or
Section 4001 of ERISA) sufficient to give rise to a lien under Section 302(f) of
ERISA; (i) if Borrower is in default in the payment of any obligations,
indebtedness or other liabilities to any third party and such default is
declared and is not cured within the time, if any, specified therefor in any
agreement governing the same; or (j) if any material, representation, statement,
report or certificate made or delivered to Lender by Borrower, NL or any of
their partners, officers, employees or agents is not true and correct.
 
Upon the occurrence of an Event of Default, at Lender's option, without notice
by Lender to or demand by Lender of Borrower: (i) all of Borrower's Liabilities
shall be immediately due and payable; (ii) Lender may exercise any one or more
of the rights and remedies accruing to a secured party under the Uniform
Commercial Code of the relevant jurisdiction and any other applicable law upon
default by a debtor; (iii) Lender may enter, with or without process of law and
without breach of the peace, any premises where the Collateral is or may be
located, and may seize or remove the Collateral from said premises and/or remain
upon said premises and use the same for the purpose of collecting, preparing and
disposing of the Collateral; and/or (iv) Lender may sell or otherwise dispose of
the Collateral at public or private sale for cash or credit, provided, however,
that Borrower shall be credited with the net proceeds of any such sale only when
the same are actually received by Lender.
 
Upon an Event of Default, Borrower, immediately upon demand by Lender, shall
assemble the Collateral and make it available to Lender at a place or places to
be designated by Lender which is reasonably convenient to Lender and Borrower.
 
All of Lender's rights and remedies under this Note are cumulative and
non-exclusive. The acceptance by Lender of any partial payment made hereunder
after the time when any of Borrower's Liabilities become due and payable will
not establish a custom or waive any rights of Lender to enforce prompt payment
hereof. Lender's failure to require strict performance by Borrower of any
provision of this Note shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance therewith. Any waiver of
an Event of Default hereunder shall not suspend, waive or affect any other Event
of Default hereunder. Borrower and every endorser waive presentment, demand and
protest and notice of presentment, protest, default, non-payment, maturity,
release, compromise, settlement, extension or renewal of this Note, and hereby
ratify and confirm whatever Lender may do in this regard. Borrower further
waives any and all notice or demand to which Borrower might be entitled with
respect to this Note by virtue of any applicable statute or law (to the extent
permitted by law).
 
Borrower agrees to pay, immediately upon demand by Lender, any and all costs,
fees and expenses (including reasonable attorneys' fees, costs and expenses)
incurred by Lender (i) in enforcing any of Lender's rights hereunder, and (ii)
in representing Lender in any litigation, contest, suit or dispute, or to
commence, defend or intervene or to take any action with respect to any
litigation, contest, suit or dispute (whether instituted by Lender, Borrower or
any other person) in any way relating to this Note or Borrower's Liabilities or
the Collateral, and to the extent not paid the same shall become part of
Borrower's Liabilities.
 
This Note shall be deemed to have been submitted by Borrower to Lender and to
have been made at Lender's principal place of business. This Note shall be
governed, controlled, construed and enforced in accordance with the laws of the
State of California applicable to instruments and agreements made and to be
performed entirely within that State, without regard to any choice of law or
conflict of law provision or rule (whether of such state or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the State of California.
 
Page 2 of 3

--------------------------------------------------------------------------------


 
TO INDUCE LENDER TO ACCEPT THIS NOTE, BORROWER IRREVOCABLY AGREES THAT, SUBJECT
TO LENDER'S SOLE AND ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY,
MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS NOTE OR THE
COLLATERAL SHALL BE LITIGATED EXCLUSIVELY IN COURTS HAVING SITUS WITHIN THE CITY
OF LOS ANGELES, STATE OF CALIFORNIA. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE
EXERCISE OF JURISDICTION OVER ITS PERSON AND PROPERTY BY, AND VENUE IN, ANY
COURT OF COMPETENT JURISDICTION SITUATED IN THE CITY OF LOS ANGELES, STATE OF
CALIFORNIA (WHETHER IT BE A COURT OF SUCH STATE, OR A COURT OF THE UNITED STATES
OF AMERICA SITUATED IN SUCH CITY AND STATE), AND IN CONNECTION THEREWITH, AGREES
TO SUBMIT TO, AND BE BOUND BY, THE JURISDICTION AND VENUE OF SUCH COURT, ANY
OBJECTION TO SUCH JURISDICTION AND VENUE BEING EXPRESSLY WAIVED HEREBY. BORROWER
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY
LITIGATION BROUGHT AGAINST BORROWER BY LENDER IN ACCORDANCE WITH THIS PARAGRAPH.
 
BORROWER IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
COUNTERCLAIM OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN
CONNECTION WITH THIS NOTE OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH, OR
(II) ARISING FROM ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO
THIS NOTE OR ANY SUCH AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT, AND AGREES
THAT ANY SUCH ACTION, SUIT, COUNTERCLAIM OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.




[f10q0109ex10i_natlampimg.jpg]

 
Page 3 of 3

--------------------------------------------------------------------------------

 
